DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gozde Guckaya on 03/09/2022.
The application has been amended as follows: 
Claim 1 (Amended) A method for executing cryptocurrency-based transactions, the method comprising: 
receiving, from a client device by a centralized host server, a request to receive a data file, the data file having one or more contractual restrictions associated therewith; 
transmitting, by the centralized host server to the client device in response to the request, a container comprising:
(i)      a first layer comprising the data file,
(ii)     a second layer comprising programmatic instructions that when executed on the client device, accesses a cryptocurrency transaction server and executes cryptocurrency transfers thereon, and

(a) a first header including an intellectual property contract code, the intellectual property contract code comprising a private key associated with an individual intellectual property rights holder, the private key being in the first header, and 
(b) a second header associated with a consumer contract code;
executing by the client device, the programmatic instructions in the second layer of the container, wherein the executing comprises: 
retrieving the intellectual property contract code from the first header and the customer contract code from the second header; 
initiating a cryptocurrency transaction by utilizing the retrieved intellectual property contract code and the customer contract code for the requested data file with the cryptocurrency transaction server, and 
enforcing the one or more contractual restrictions associated with the data file, the one or more contractual restrictions being pursuant to the intellectual property contract code and the consumer contract code; 
executing the cryptocurrency transaction by the cryptocurrency transaction server, wherein the executing the cryptocurrency transaction comprising:  
identifying an account associated with a user of the client device from the consumer contract code and an account associated with the intellectual property right holder from the intellectual property contract code;
the identified account associated with the user of the client device to (ii) identified account associated with the intellectual property right holder 
playing, by the client device, at least a portion of the data file from the first layer.

Claims 12 (Amended) A system for executing cryptocurrency-based transactions, the system comprising: 
a centralized host server comprising: 
at least one memory device storing computer-readable instructions; and 
at least one data processing device operable to execute the computer readable instructions to perform operations including: 
receiving, from a client device by the centralized host server, a request to stream a data file, the data file having one or more contractual restrictions associated therewith; and 
transmitting, by the centralized host server to the client device in response to the request, a container comprising:
(i) a first layer comprising the data file,
(ii) a second layer comprising programmatic instructions that when executed accesses a cryptocurrency transaction server and executes cryptocurrency transfers thereon, and
(iii) a third layer comprising packet header data, the packet header data comprising:

(b) a second header associated with a consumer contract code;
 the client device comprising: 
at least one memory device storing computer-readable instructions; and 
at least one data processing device operable to execute the computer-readable instructions to perform operations including: 
executing by the data processing device of the client device, the programmatic instructions in the second layer of the container, wherein the executing comprises:
retrieving the intellectual property contract code from the first header and the customer contract code from the second header; 
initiating a cryptocurrency transaction by utilizing the retrieved intellectual property contract code and the customer contract code for the requested data file with the cryptocurrency transaction server;
enforcing the one or more contractual restrictions associated with the at least a portion of data, the one or more contractual restrictions being pursuant to the intellectual property contract code and the consumer contract code; and 
from the first layer according to the intellectual property contract code; and 
the cryptocurrency transaction server comprising:
at least one memory device storing computer-readable instructions; and 
at least one data processing device operable to execute the computer-readable instructions to perform operations including: 
executing the cryptocurrency transaction, wherein the executing the cryptocurrency transaction comprising: 
identifying an account associated with a user of the client device from the consumer contract code and an account associated with the intellectual property right holder from the intellectual property contract code;
transferring cryptocurrency from (i) the identified account associated with the user of the client device to (ii) the identified account associated with an intellectual property right holder 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to system and methods for media codecs and containers. The media codec transmitting with the content is old and well known. For 
The closest prior art of Ginter U.S. Patent 5892900 discloses: receiving, from a client device by a centralized host server, a request to receive a data file, the data file having one or more contractual restrictions associated therewith (See column 38 lines 36-60, column 177 lines 19-30); transmitting by the central host server to the client device in response to the request, a container comprising: comprising a first layer comprising the data file, second layer comprising instructions that when executed on the client device accesses a transaction server and executing transfer thereon (See Fig 26, 26A, column 56 lines 12-30, column 59 lines 8-15, column 138 lines 27-43, column 155 lines 38-60, column 159 lines 13-45, column 187 lines 10-29, column 293 lines 13-30, column 316 lines 6-15); executing utilizing instructions in the second layer of the container, wherein the executing comprises: initiating a transaction with a transaction server, enforcing the one or more contractual restrictions associated with the data file; playing by the client device at least a portion of the data file (See Fig 26, 26A, column 56 lines 12-30, column 59 lines 8-15, column 138 lines 27-43, column 155 lines 38-60, column 159 lines 13-45, column 187 lines 10-29, column 293 lines 13-30, column 316 lines 6-15).  Uhr U.S. Publication 20170134765 discloses: cryptocurrency transaction (See Fig 8, and paragraph 0060-0065).
The combination of the prior art neither singly or in combination teach: a third layer comprising packet header data, the packet header data comprising: (a) a first header including an intellectual property contract code, the intellectual property contract code comprising a private key associated with an individual intellectual property rights .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685